Judgment, Supreme Court, New York County (Richard B. Lowe, III, J.), rendered July 14, 1992, by which defendant was convicted, after a non-jury trial, of criminal possession of a controlled substance in the fifth degree and sentenced, as a second felony offender, to a term of 21h to 5 years in prison, unanimously affirmed.
Defendant was convicted based upon his possession of 19 vials of crack cocaine. One vial was found in defendant’s pocket and 18 others were recovered from a paper bag discarded by the defendant as he walked away from approaching officers. In all, 818 milligrams of 82% cocaine were recovered by the arresting officers.
Upon our review of the record, we find defendant’s contention, that the prosecutor failed to abide by an agreement not to use defendant’s statements made at a preindictment meeting on its direct case, to be unsupported. The People properly introduced defendant’s pretrial admission that he possessed the cocaine in question during their rebuttal case, as a prior inconsistent statement regarding a relevant issue (see, People v Wise, 46 NY2d 321, 328). Defendant’s claim that the trial court improperly relied on its own knowledge of the 42nd Street area to conclude that certain aspects of defendant’s testimony were unworthy of belief is also unsupported. A fact-finder’s reliance on personal knowledge that springs from everyday experience is not to be viewed as " 'conscious, contrived experimentation’ ” (People v Smith, 59 NY2d 988, 990).
Finally, we conclude that defendant’s claim that the People failed to prove his knowledge of the weight of the cocaine possessed by sufficient evidence (People v Ryan, 82 NY2d 497) was unpreserved for appellate review as no specific objection was made and the standard motion for a trial order of dismissal was insufficient to effect adequate preservation (People v Gray, 86 NY2d 11). We decline to review the claim in the interests of justice. Concur—Murphy, P. J., Sullivan, Rosenberger and Ross, JJ.